Exhibit 10.1
EMPLOYMENT AGREEMENT
     THIS EMPLOYMENT AGREEMENT (the “Agreement”), made as of this 19th day of
September, 2008, is entered into by Bio-Imaging Technologies, Inc., a Delaware
corporation with its principal place of business at 826 Newtown-Yardley Road,
Newtown, Pennsylvania 18940 (the “Company”), and Peter Benton (the “Employee”).
     The Company desires to employ the Employee, and the Employee desires to be
employed by the Company within the Company’s wholly-owned subsidiary, Phoenix
Data Systems, Inc., a Delaware corporation with its principal place of business
at 901 East 8th Avenue, Suite 201, King of Prussia, PA 19406 (“PDS”). In
consideration of the mutual covenants and promises contained in this Agreement,
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged by the parties to this Agreement, the parties agree as
follows:
1. Term of Employment. The Company hereby agrees to employ the Employee, and the
Employee hereby accepts employment with the Company within PDS, upon the terms
set forth in this Agreement, for the period commencing on September 30, 2008
(the “Commencement Date”) and ending on September 30, 2009 (such period, as it
may be extended, the “Employment Period”), unless sooner terminated in
accordance with the provisions of Section 4; provided, however, that the
Employment Period shall automatically renew for successive twelve (12) month
terms unless either party provides the notice of termination pursuant to
Section 4.5 below.
2. Title; Capacity.
     2.1 Title. The Employee shall serve as President of PDS, or in such other
reasonably comparable position as the Chief Executive Officer (the “CEO”) of the
Company or its Board of Directors (the “Board”) may determine from time to time.
The Employee shall be based at PDS’s headquarters in King of Prussia,
Pennsylvania, or such place or places in the continental United States as the
Board shall reasonably determine. The Employee shall be subject to the
supervision of, and shall have such authority as is delegated to the Employee
by, the Board, President or CEO of the Company.
     2.2 Capacity. The Employee hereby accepts such employment and agrees to
undertake the duties and responsibilities inherent in such position and such
other duties and responsibilities as the CEO or the Board or its designees shall
from time to time reasonably assign to the Employee. The Employee agrees to
devote his entire business time, attention and energies to the business and
interests of the Company and PDS during the Employment Period; provided that the
Employee may serve as a nonexecutive director or trustee of other companies or
entities, so long as such service does not unreasonably interfere with the
Employee’s duties hereunder. The Employee agrees to abide by the rules,
regulations, instructions, personnel practices and policies of the Company and
PDS and any changes therein that may be adopted from time to time by the Company
and PDS. The Employee further agrees to abide by the applicable rules,

1



--------------------------------------------------------------------------------



 



practices, policies, restrictions and principles outlined by the Board in its
Corporate Policy Governance Manual and amendments adopted thereto.
3. Compensation and Benefits.
     3.1 Salary. The Company shall pay the Employee, in periodic installments in
accordance with the Company’s customary payroll practices, an annual base salary
of $260,000 for the one (1) year period commencing on the Commencement Date.
Such salary may be subject to adjustment for cost of living or other adjustments
thereafter determined by the Chief Executive Officer of the Company.
     3.2 Fringe Benefits. The Employee shall be entitled to participate in all
bonus and benefit programs that the Company establishes and makes available to
its senior executives, if any, to the extent that Employee’s position, tenure,
salary, age, health and other qualifications make him eligible to participate.
The Employee shall be entitled to Paid Time Off per the Company’s Paid Time Off
Policy as set forth in the Company’s Human Resources Policies, Practices &
Procedures Manual, to be taken at such times as may be approved by the Chief
Executive Officer of the Company.
     3.3 Reimbursement of Expenses. The Company shall reimburse the Employee for
all reasonable travel, entertainment and other expenses incurred or paid by the
Employee in connection with, or related to, the performance of his duties,
responsibilities or services under this Agreement, in accordance with policies
and procedures, and subject to the limitations adopted by the Company or the
Board from time to time. In no event will such expense be reimbursed after the
close of the calendar year following the calendar year in which that expense is
incurred. The amount of reimbursements to which the Employee may become entitled
in any one calendar year shall not affect the amount of expenses eligible for
reimbursement hereunder in any other calendar year. The Employee’s right to
reimbursement cannot be liquidated or exchanged for any other benefit or
payment.
     3.4 Bonuses; Incentive Compensation. Beginning in fiscal year 2008, the
Employee shall be eligible to receive an annual bonus (the “MIP Bonus”) up to an
amount equal to forty percent (40%) of the Employee’s annual base salary upon
the achievement of certain milestones as set forth in an annual Management
Incentive Plan. Additional milestones may be established to increase the MIP
bonus to a maximum amount equal to eighty percent (80%) of the Employee’s annual
base salary. The specific annual milestones will be set each year by the
Compensation Committee of the Board (the “Compensation Committee”). MIP Bonus
payments are subject to approval by the Compensation Committee and shall be
pro-rated in the year of hire. The Employee must be an active, full-time
employee on the date payment is made to be eligible. Any MIP Bonus awarded to
the Employee shall be paid by the 15th day of the third month following the
close of the calendar year for which such bonus is earned or as soon as
administratively practicable thereafter, but in no event shall such payment be
made prior to the first business day in January in the calendar year immediately
following the calendar year for which that bonus is earned or after April 30 of
that calendar year.

2



--------------------------------------------------------------------------------



 



     3.5 Stock Options. The Employee may be entitled to a grant of an option,
subject to approval of the Compensation Committee, to purchase up to 100,000
shares of common stock of the Company, $0.00025 par value per share (“Common
Stock”), at a purchase price equal to one hundred percent (100%) of the fair
market value of the Common Stock on the date of the grant (which date shall be
the date of Compensation Committee Approval), which options will vest over four
(4) years as follows: twenty-five percent (25%) shall vest on the first
anniversary of the date of grant and then twenty-five percent (25%) annually on
each anniversary of the date of grant thereafter until fully vested.
     3.6 Relocation Assistance. The Company will provide relocation assistance
with the understanding that the Employee will be moving within close proximity
to Company or PDS offices within a reasonable period of time. The Employee will
receive reimbursement for relocation expenses up to a maximum of $50,000, which
amounts will be paid to the Employee upon submission of receipts for approved
relocation expenses and will be subject to applicable income taxes where
required by law. Approved relocation expenses include: moving household goods,
house hunting trips, home sales services and home buying services. The Employee
must be an active, full-time employee on the date payment is made to be eligible
for such relocation assistance.
     3.7 Witholding. All salary, bonus and other compensation payable to the
Employee shall be subject to applicable withholding taxes.
4. Termination of Employment Period. The employment of the Employee by the
Company pursuant to this Agreement shall terminate upon the occurrence of any of
the following:
     4.1 Expiration of the Employment Period;
     4.2 At the election of the Company, for Cause (as defined below),
immediately upon written notice by the Company to the Employee, which notice
shall identify the Cause upon which the termination is based. For the purposes
of this Section 4.2, “Cause” shall mean that (i) the Employee has repeatedly
failed to perform his assigned duties for the Company after ten (10) days
written notice and an opportunity to cure, (ii) the Employee has engaged in
dishonesty, gross negligence or misconduct materially detrimental to the
Company’s interest or (iii) the conviction of the Employee of, or the entry of a
pleading of guilty or nolo contendere by the Employee to any crime involving
moral turpitude or any felony;
     4.3 At the election of the Employee, for Good Reason (as defined below),
immediately upon written notice by the Employee to the Company, which notice
shall identify the Good Reason upon which the termination is based and provide
thirty (30) days from receipt of notice for Company to cure such Good Reason.
For the purposes of this Section 4.3, “Good Reason” for termination shall mean
(i) a material adverse change in the Employee’s authority, duties or
compensation without the prior written consent of the Employee, (ii) a material
breach by the Company of the terms of this Agreement,

3



--------------------------------------------------------------------------------



 



which breach is not remedied by the Company within ten (10) days following
receipt of written notice from the Employee to the Company notifying it of such
breach, or (iii) the relocation of the Employee’s place of work to a new
location that is outside a radius of fifty (50) miles from the Employee’s
principal residence and outside a radius of twenty-five (25) miles from the
location at which the Employee performed his principal duties for the Company
and PDS immediately prior to the date of such change;
     4.4 Upon the death or disability of the Employee. As used in this
Agreement, the term “disability” shall mean the inability of the Employee, due
to a physical or mental disability, for a period of ninety (90) days, whether or
not consecutive, during any three hundred sixty (360)-day period, to perform the
services contemplated under this Agreement, with or without reasonable
accommodation as that term is defined under state or federal law. A
determination of disability shall be made by a physician satisfactory to both
the Employee and the Company; provided that, if the Employee and the Company do
not agree on a physician, the Employee and the Company shall each select a
physician and these two together shall select a third physician, whose
determination as to disability shall be binding on all parties; or
     4.5 At the election of either party, upon not less than one hundred eighty
(180) days’ prior written notice of termination (the “Termination Notice
Period”); provided, however, that if the Company pays the Severance Amount
pursuant to Section 5.1(b) below, then the Termination Notice Period shall
automatically end on the date the Severance Period (as defined below) begins.
5. Effect of Termination.
     5.1 Payments Upon Termination.
     (a) In the event the Employee’s employment is terminated pursuant to
Section 4.1, Section 4.2 or Section 4.4, or by the Employee pursuant to
Section 4.5, the Company shall pay to the Employee the compensation and benefits
otherwise payable to him under Section 3 through the last day of his actual
employment by the Company.
     (b) In the event the Employee’s employment is terminated by the Employee
pursuant to Section 4.3, or by the Company pursuant to Section 4.5, the
following provisions shall apply:
          (i) the Company shall continue to pay to the Employee his salary as in
effect on the date of termination and continue to provide to the Employee the
other benefits owed to him under Section 3.2 (to the extent such benefits can be
provided to non-employees, or to the extent such benefits cannot be provided to
non-employees, then the cash equivalent thereof) until the date one hundred
eighty (180) days (the “Severance Period”) after the date of termination (the
“Severance Amount”). Such Severance Amount shall be paid over the Severance
Period in accordance with the Company’s normal payment practices for salaried
employees, beginning with the first pay date within the 60-day period following
the Employee’s separation from service due to such

4



--------------------------------------------------------------------------------



 



termination on which the requisite Release (as defined below) is effective
following the expiration of any applicable revocation period, but in no event
will the first such payment be made later than the last day of such 60-day
period. Such Severance Period shall immediately terminate (and payments made
pursuant to this Section 5.1(b) shall cease) if the Employee fails to be
reasonably cooperative, responsive or available for reasonable requests by the
Company to the Employee to assist the Company pertaining to areas of the
Company’s business of which the Employee is familiar as a result of his
employment;
          (ii) the Company shall pay to the Employee any pro-rated amounts due
under Section 3.4, as determined by the Compensation Committee or the Chief
Executive Officer of the Company, such payments to begin within the 60-day
period following the Employee’s “separation from service” with the Company (as
determined in accordance with the provisions of Code Section 409A and the final
Treasury Regulations thereunder) due to such termination on which the requisite
Release is effective following the expiration of any applicable revocation
period; and
          (iii) the Employee’s options shall continue to vest during the
Severance Period as proscribed under Section 3.5.
          (iv) Should the Employee elect under Code Section 4980B to continue
health care coverage under the Company’s group health plan for himself, his
spouse and his eligible dependents following such termination date, then the
Company shall provide such continued health care coverage at the Company’s
expense until the earlier of (i) the expiration of the 180-day period measured
from the date of such termination date or (ii) the first date the Employee is
covered under another employer’s heath benefit program which provides
substantially the same level of benefits without exclusion for pre-existing
medical conditions. Should the Company’s provision of such continued health care
coverage result in the recognition of taxable income (whether for federal, state
or local income tax purposes) by the Employee or his spouse or other eligible
dependent, then the Employee and his spouse and dependents shall each be
responsible for the payment of the income and employment tax liability resulting
from such coverage, and the Company will not provide any tax gross-up payments
to the Employee (or any other person) with respect to such income and employment
tax liability.
          (v) The Company shall make a lump sum cash payment, not to exceed
$5,000, to cover the cost of any other benefits to which the Employee would have
been entitled under Section 3.2 of this Agreement had he continued in employment
for an additional one hundred eighty (180) days following such termination date.
Such payment shall be made to the Employee within the 60-day period following
the Employee’s separation from service on which the requisite Release is
effective following any applicable revocation period.
          (vi) The payment to the Employee of the amounts payable under this
Section 5.1(b) shall constitute the sole remedy of the Employee in the event of
a termination of the Employee’s employment under the circumstances set forth in
this Section 5.1(b). The Employee shall not be entitled to any payments under
this Section 5.1(b) unless and until the Employee executes a mutual general
release and waiver (a “Release”) in a form reasonably satisfactory to the CEO of
the Company or the Board.

5



--------------------------------------------------------------------------------



 



     5.2 Section 409A. Certain payments contemplated by this Restated Agreement
may be “deferred compensation” for purposes of Section 409A of the Code.
Accordingly, the following provisions shall be in effect for purposes of
avoiding or mitigating any adverse tax consequences to the Employee under Code
Section 409A.
          (a) It is the intent of the parties that the provisions of this
Agreement comply with all applicable requirements of Code Section 409A.
Accordingly, all provisions of this Agreement shall be interpreted and applied
in a manner that does not result in a violation of the applicable requirements
or limitations of Code Section 409A and the applicable Treasury Regulations
thereunder and such provisions shall be amended to comply with Code Section 409A
and the applicable Treasury Regulations thereunder.
          (b) Notwithstanding any provision to the contrary in this Agreement,
no payments or benefits to which the Employee may become entitled under
Section 5.1(b) shall be made or provided to him prior to the earlier of (i) the
expiration of the six (6)-month period measured from the date of his separation
from service with the Company (as determined in accordance with the provisions
of Code Section 409A and the final Treasury Regulations thereunder), or (ii) the
date of his death, provided that the Employee is deemed, at the time of such
separation from service, to be a “key employee” within the meaning of that term
under Code Section 416(i) and is deemed, pursuant to the procedures established
by the Compensation Committee (in accordance with the applicable standards of
Code Section 409A and the Treasury Regulations thereunder) and applied on a
consistent basis for all non-qualified deferred compensation plans of the
“employer group” (as determined in accordance with the provisions of Code
Sections 414(b) and (c) and the final Treasury Regulations thereunder) subject
to Code Section 409A, to be a “specified employee” at the time of such
separation from service and such delayed commencement is otherwise required in
order to avoid a prohibited distribution under Code Section 409A(a)(2). Upon the
expiration of the applicable Code Section 409A(a)(2) deferral period, all
payments and benefits deferred pursuant to this Section 5.2(b) (whether they
would have otherwise been payable in a single sum or in installments in the
absence of such deferral) shall be paid or reimbursed to the Employee in a lump
sum, and any remaining payments and benefits due under this Agreement shall be
paid or provided in accordance with the normal payment dates specified for them
herein. The specified employees subject to such a delayed commencement date
shall be identified on December 31 of each calendar year. If the Employee is so
identified on any such December 31, he shall have specified employee status for
the twelve (12)-month period beginning on April 1 of the following calendar
year.
     5.3 Survival. The provisions of Sections 5.1(b), 5.2, 5.3, 6, 7.2, 8.3, 8.5
and 8.9 shall survive the termination of this Agreement.
6. Non-Competition and Non-Solicitation. The Employee shall execute, if not
previously executed and still in effect, simultaneously with the execution of
this Agreement, or otherwise upon the request of the Company, the Company’s
customary form of Non-Competition and Non-Solicitation Agreement and form of
Invention Assignment and Confidential Information Agreement, substantially in
the forms attached hereto as Exhibit A and Exhibit B, respectively.

6



--------------------------------------------------------------------------------



 



7. Other Agreements.
     7.1 Prior Agreements. The Employee represents that his performance of all
the terms of this Agreement and the performance of his duties as an employee of
the Company do not and will not breach any agreement with any prior employer or
other party to which the Employee is a party (including without limitation any
nondisclosure or non-competition agreement). Any agreement to which the Employee
is a party relating to nondisclosure, non-competition or non-solicitation of
employees or customers is listed on Schedule A attached hereto.
     7.2 Executive Retention Agreement. Upon execution of this Agreement, the
Company and the Employee shall enter into the Executive Retention Agreement
attached hereto as Exhibit C; provided, however, that if the Employee is
terminated for any reason, and such termination triggers a payment (including
benefits) to the Employee pursuant to the Executive Retention Agreement, then
the Employee shall receive payments (including benefits) solely pursuant to the
Executive Retention Agreement and not pursuant to this Agreement.
8. Miscellaneous.
     8.1 Notices. Any notice delivered under this Agreement shall be deemed duly
delivered four (4) business days after it is sent by registered or certified
mail, return receipt requested, postage prepaid, or one (1) business day after
it is sent for next-business day delivery via a reputable nationwide overnight
courier service, in each case to the address of the recipient set forth on the
signature page hereto. Either party may change the address to which notices are
to be delivered by giving notice of such change to the other party in the manner
set forth in this Section 8.1.
     8.2 Pronouns. Whenever the context may require, any pronouns used in this
Agreement shall include the corresponding masculine, feminine or neuter forms,
and the singular forms of nouns and pronouns shall include the plural, and vice
versa.
     8.3 Entire Agreement. This Agreement constitutes the entire agreement
between the parties and supersedes all prior agreements and understandings,
whether written or oral, relating to the subject matter of this Agreement.
     8.4 Amendment. This Agreement may be amended or modified only by a written
instrument executed by both the Company and the Employee.
     8.5 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Pennsylvania (without reference
to the conflicts of laws provisions thereof). Any action, suit or other legal
proceeding arising under or relating to any provision of this Agreement shall be
commenced only in a court of the Commonwealth of Pennsylvania (or, if
appropriate, a federal court located within the Commonwealth of Pennsylvania),
and the Company and the Employee each

7



--------------------------------------------------------------------------------



 



consents to the jurisdiction of such a court. The Company and the Employee each
hereby irrevocably waive any right to a trial by jury in any action, suit or
other legal proceeding arising under or relating to any provision of this
Agreement.
     8.6 Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of both parties and their respective successors and assigns,
including any corporation with which, or into which, the Company may be merged
or which may succeed to the Company’s assets or business; provided, however,
that the obligations of the Employee are personal and shall not be assigned by
him. Notwithstanding the foregoing, if the Company is merged with or into a
third party which is engaged in multiple lines of business, or if a third party
engaged in multiple lines of business succeeds to the Company’s assets or
business, then for purposes of this Agreement, the term “Company” shall mean and
refer to the business of the Company as it existed immediately prior to such
event and as it subsequently develops and not to the third party’s other
businesses.
     8.7 Waivers. No delay or omission by the Company in exercising any right
under this Agreement shall operate as a waiver of that or any other right. A
waiver or consent given by the Company on any one occasion shall be effective
only in that instance and shall not be construed as a bar or waiver of any right
on any other occasion.
     8.8 Captions. The captions of the sections of this Agreement are for
convenience of reference only and in no way define, limit or affect the scope or
substance of any section of this Agreement.
     8.9 Severability. In case any provision of this Agreement shall be invalid,
illegal or otherwise unenforceable, the validity, legality and enforceability of
the remaining provisions shall in no way be affected or impaired thereby.
[Signature Page Follows]

8



--------------------------------------------------------------------------------



 



THE EMPLOYEE ACKNOWLEDGES THAT HE HAS CAREFULLY READ THIS AGREEMENT, HAS HAD A
FULL OPPORTUNITY TO REVIEW THIS AGREEMENT AND HAS CONSULTED WITH COUNSEL AND
UNDERSTANDS AND AGREES TO ALL OF THE PROVISIONS IN THIS AGREEMENT.
     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the day and year set forth above.
BIO-IMAGING TECHNOLOGIES, INC.

         
By:
  /s/ Mark L. Weinstein    
Name:
 
 
Mark L. Weinstein    
Title:
  President & CEO    
Address:
  826 Newtown-Yardley Road    
 
  Newtown, Pennsylvania 18940    

EMPLOYEE

     
/s/ Peter Benton 9/19/2008
   
 
Peter Benton
   
2 Hillard Lane
   
Gladstone, NJ 07934
   

9



--------------------------------------------------------------------------------



 



Exhibit A
BIO-IMAGING TECHNOLOGIES, INC.
EMPLOYEE
NON-COMPETITION AND NON-SOLICITATION
AGREEMENT
     In consideration of my employment or continued employment by Bio-Imaging
Technologies, Inc., a Delaware corporation (the “Company”), within the Company’s
wholly-owned subsidiary Phoenix Data Systems, Inc. (“PDS”), a Delaware
corporation, I hereby represent and agree as follows:
1. I understand that the Company and its subsidiaries are engaged in a
continuous program of research, development, production and marketing in
connection with its business and that I have been hired to invent and create, or
may acquire information with respect to scientific, technical and/or business
innovations. References herein to the Company shall include PDS.
2. Covenant Not to Compete: Non-Solicitation.
     (a) Non-Competition. During the period of my employment with the Company
and for a period of one (1) year thereafter, I will not, either for myself or
any other person or entity, directly or indirectly carry on or engage in any
business competitive with that of the Company as of the date of the termination
of my employment by the Company in any state or commonwealth of the United
States or any country of the world in which the Company or any affiliate of the
Company carries on or engages in the business of the Company. The business of
the Company for these purposes shall include, without limitation, such specific
technologies or products in which the Company shall, during the period of my
employment, have initiated significant plans to develop. Carrying on or engaging
in business on my part shall include the following activities: engaging in,
working with, having an interest or concern in, advising, lending money to,
guaranteeing the debts or obligations of, or permitting one’s name to be used in
connection with, an enterprise or endeavor, either individually, in partnership
or in conjunction with any person or persons, firms, associations, companies or
corporations, whether as a principal, agent, shareholder, employee, officer,
director, partner, consultant or in any manner whatsoever (it is being
understood that I will retain the right to invest in or have an interest in
entities traded on any public market or offered by any national brokerage house,
provided that such interest does not exceed five percent (5%) of the voting
control of that entity).
     (b) Non-Solicitation. During the period of my employment with the Company
and for a period of one (1) year thereafter, I will not, either for myself or
for any other person or entity, directly or indirectly (i) solicit, induce or
attempt to induce any employee of the Company or of any affiliate of the Company
to terminate his or her employment with the

 



--------------------------------------------------------------------------------



 



Company or such affiliate or (ii) solicit or contact any customer or potential
customer of the Company or any affiliate of the Company.
3. Other Agreements. I represent that my performance of all the terms of this
Agreement and my duties as an employee of the Company will not breach any
invention assignment agreement, confidential information agreement,
non-competition agreement or other agreement with any former employer or other
party. I represent that I will not bring with me to the Company, or use in the
performance of my duties for the Company, any documents or materials of a former
employer that are not generally available to the public.
4. Disclosure of this Agreement. I hereby authorize the Company to notify
others, including, but not limited to, customers of the Company and any of my
future employers, of the terms of this Agreement and my responsibilities
hereunder.
5. Injunctive Relief and Enforcement. I understand that in the event of a breach
or threatened breach of this Agreement by me the Company may suffer irreparable
harm and will therefore be entitled to injunctive relief to enforce this
Agreement. I also agree that if any court shall determine that any provision of
this Agreement is unenforceable with respect to its term or scope then such
provision shall nonetheless be enforceable by any such court upon such modified
term or scope as may be determined by such court to be reasonable and
enforceable.
6. Governing Law. I agree that this Agreement shall be governed by and construed
in accordance with the laws of the Commonwealth of Pennsylvania.

                Date 9/25/2008  /s/ Peter Benton       Signature     Peter
Benton
2 Hillard Lane
Gladstone, NJ 07934     

 



--------------------------------------------------------------------------------



 



Exhibit B
BIO-IMAGING TECHNOLOGIES, INC.
EMPLOYEE
INVENTION ASSIGNMENT AND CONFIDENTIAL
INFORMATION AGREEMENT
     In consideration of my employment or continued employment by Bio-Imaging
Technologies, Inc., a Delaware corporation (the “Company”), within the Company’s
wholly-owned subsidiary Phoenix Data Systems, Inc. (“PDS”), a Delaware
corporation, I hereby represent and agree as follows:
1. I understand that the Company and its subsidiaries are engaged in a
continuous program of research, development, production and marketing in
connection with its business and that I have been hired to invent and create, or
may acquire information with respect to, scientific, technical and/or business
innovations. References herein to the Company shall include PDS.
2. Disclosure of Innovations. I agree to disclose in writing to the Company, all
inventions, improvements and other innovations relating to the technology of the
Company on which I worked during Company time or with Company assets that I may
make, conceive, develop or reduce to practice, alone or jointly with others,
during the term of my employment with the Company, whether or not they are
related to my work for the Company and whether or not they are eligible for
patent, copyright, trademark, trade secret or other legal protection
(“Innovations”).
3. Assignment of Ownership of Innovations. I agree that all Innovations will be
the sole and exclusive property of the Company, and I hereby assign all my
rights, or that the Company shall have no less than “shop rights” in the event
of a limitation, in the Innovations and in all related patents, copyrights,
trademarks, trade secrets, rights of priority and other proprietary rights to
the Company. At the Company’s request and expense, during and after the period
of my employment with the Company, and subsequent to my employment at the
request of the Company, I will assist and cooperate with the Company in all
respects and will execute documents, and, subject to my reasonable availability,
give testimony and take further acts requested by the Company to obtain,
maintain and enforce the protection of the Innovations. I hereby appoint the
President of the Company as my attorney-in-fact to execute documents on my
behalf for this purpose.
4. Protection of Confidential Information of the Company. I understand that my
work as an employee of the Company creates a relationship of trust and
confidence between myself and the Company. During and after the period of my
employment with the Company, I will not use or disclose, or allow anyone else to
use or disclose, any “Confidential Information” (as defined below) relating to
the Company, its products, suppliers or customers, except as may be necessary in
the performance of my work for the Company or as may be authorized in advance by
appropriate officers of the Company. “Confidential Information” shall include
innovations, business strategies, financial information, forecasts, personnel
information, customer lists, trade

 



--------------------------------------------------------------------------------



 



secrets and any other non-public technical or business information, whether in
writing or given to me orally, which I know or have reason to know the Company
would like to treat as confidential for any purpose, such as maintaining a
competitive advantage or avoiding undesirable publicity. I will keep
Confidential Information secret and will not allow any unauthorized use of the
same, whether or not any document containing it is marked as confidential. These
restrictions, however, will not apply to Confidential Information that has
become known to the public generally through no fault or breach of mine or that
the Company regularly gives to third parties without restriction on use or
disclosure. Upon termination of my work with the Company, I will promptly
deliver to the Company all documents and materials of any nature pertaining to
my work with the Company, and I will not take with me any documents or materials
or copies thereof containing any Confidential Information.
5. Other Agreements. I represent that my performance of all the terms of this
Agreement and my duties as an employee of the Company will not breach any
invention assignment agreement, confidential information agreement,
non-competition agreement or other agreement with any former employer or other
party. I represent that I will not bring with me to the Company, or use in the
performance of my duties for the Company, any documents or materials of a former
employer that are not generally available to the public.
6. Disclosure of this Agreement. I hereby authorize the Company to notify
others, including, but not limited to, customers of the Company and any of my
future employers, of the terms of this Agreement and my responsibilities
hereunder.
7. Injunctive Relief and Enforcement. I understand that in the event of a breach
or threatened breach of this Agreement by me the Company may suffer irreparable
harm and will therefore be entitled to injunctive relief to enforce this
Agreement. I also agree that if any court shall determine that any provision of
this Agreement is
unenforceable with respect to its term or scope, then such provision shall
nonetheless by enforceable by any such court upon such modified term or scope as
may be determined by such court to be reasonable and enforceable.
8. Governing Law. I agree that this Agreement shall be governed by and construed
in accordance with the laws of the Commonwealth of Pennsylvania.

                Date 9/25/2008  /s/ Peter Benton       Signature      Peter
Benton
2 Hillard Lane
Gladstone, NJ 07934   

 



--------------------------------------------------------------------------------



 



         

Exhibit C
BIO-IMAGING TECHNOLOGIES, INC.
Executive Retention Agreement
     THIS EXECUTIVE RETENTION AGREEMENT (this “Agreement”) by and between
Bio-Imaging Technologies, Inc., a Delaware corporation (the “Company”), and
Peter Benton (the “Executive”) is made as of September 30, 2008 (the “Effective
Date”).
     WHEREAS, the Executive is a party to an Employment Agreement with the
Company effective as of the Effective Date (the “Employment Agreement”), and
     WHEREAS, the Company and the Executive desire to enter into this Agreement;
     NOW, THEREFORE, as an inducement for and in consideration of the Executive
remaining in its employ, the Company agrees that the Executive shall receive the
severance benefits set forth in this Agreement in the event the Executive’s
employment with the Company is terminated under the circumstances described
below in connection with a Change in Control (as defined in Section 1.1).
     1. Key Definitions.
     As used herein, the following terms shall have the following respective
meanings:
          1.1 “Change in Control” means an event or occurrence set forth in any
one or more of subsections (a) through (d) below (including an event or
occurrence that constitutes a Change in Control under one of such subsections
but is specifically exempted from another such subsection):
               (a) the acquisition by an individual, entity or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”)) (a “Person”) of beneficial ownership of any
capital stock of the Company if, after such acquisition, such Person
beneficially owns (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) more than 50% of either (x) the total fair market value of the
then-outstanding shares of the Company’s stock (the “Outstanding Company Stock”)
or (y) the combined voting power of the then-outstanding securities of the
Company entitled to vote generally in the election of directors (the
“Outstanding Company Voting Securities”); provided, however, that for purposes
of this subsection (a), the following acquisitions shall not constitute a Change
in Control: (i) any acquisition of securities directly from the Company
(excluding an acquisition pursuant to the exercise, conversion or exchange of
any security exercisable for, convertible into or exchangeable for common stock
or voting securities of the Company, unless the Person exercising, converting or
exchanging such security acquired such security directly from the Company or an
underwriter or agent of the Company), (ii) any acquisition by the Company,
(iii) any acquisition by any employee benefit plan (or related trust) sponsored
or maintained by the Company or any corporation controlled by the Company, or
(iv) any acquisition by any corporation pursuant to a transaction which complies
with clauses (i) and (ii) of subsection (c) of this Section 1.1; or

 



--------------------------------------------------------------------------------



 



               (b) a change in the composition of the Board over a period of
twelve (12) months or less such that the Continuing Directors (as defined below)
fail to constitute a majority of the Board (or, if applicable, the Board of
Directors of a successor corporation to the Company), where the term “Continuing
Director” means at any date a member of the Board (i) who was a member of the
Board on the date of the execution of this Agreement or (ii) who was nominated
or elected subsequent to such date by at least a majority of the directors who
were Continuing Directors at the time of such nomination or election or whose
election to the Board was recommended or endorsed by at least a majority of the
directors who were Continuing Directors at the time of such nomination or
election; provided, however, that there shall be excluded from this clause
(ii) any individual whose initial assumption of office occurred as a result of
an actual or threatened election contest with respect to the election or removal
of directors or other actual or threatened solicitation of proxies or consents,
by or on behalf of a person other than the Board; or
               (c) the consummation of a merger, consolidation, reorganization,
recapitalization or statutory share exchange involving the Company or a sale or
other disposition of all or substantially all of the assets of the Company in
one or a series of related transactions over a 12-month period (a “Business
Combination”), unless, immediately following such Business Combination, each of
the following two conditions is satisfied: (i) all or substantially all of the
individuals and entities who were the beneficial owners of the Company’s
outstanding common stock (the “Company Outstanding Common Stock”) and
Outstanding Company Voting Securities immediately prior to such Business
Combination beneficially own, directly or indirectly, more than 50% of the
then-outstanding shares of common stock and the combined voting power of the
then-outstanding securities entitled to vote generally in the election of
directors, respectively, of the resulting or acquiring corporation in such
Business Combination (which shall include, without limitation, a corporation
which as a result of such transaction owns the Company or substantially all of
the Company’s assets either directly or through one or more subsidiaries) (such
resulting or acquiring corporation is referred to herein as the “Acquiring
Corporation”) in substantially the same proportions as their ownership,
immediately prior to such Business Combination, of the Outstanding Company
Common Stock and Outstanding Company Voting Securities, respectively; and
(ii) no Person (excluding any employee benefit plan (or related trust)
maintained or sponsored by the Company or by the Acquiring Corporation)
beneficially owns, directly or indirectly, 50% or more of the then outstanding
shares of common stock of the Acquiring Corporation, or of the combined voting
power of the then-outstanding securities of such corporation entitled to vote
generally in the election of directors (except to the extent that such ownership
existed prior to the Business Combination); or
               (d) a complete liquidation or dissolution of the Company approved
by the stockholders of the Company.
          1.2 “Change in Control Date” means the first date during the Term (as
defined in Section 2) on which a Change in Control occurs.
          1.3 “Cause” means:
               (a) the Executive’s willful and continued failure to
substantially perform his reasonable assigned duties as an officer of the
Company (other than any such failure

 



--------------------------------------------------------------------------------



 



resulting from incapacity due to physical or mental illness or any failure after
the Executive gives notice of termination for Good Reason), which failure is not
cured within 30 days after a written demand for substantial performance is
received by the Executive from the Board of Directors of the Company which
specifically identifies the manner in which the Board of Directors believes the
Executive has not substantially performed the Executive’s duties; or
               (b) the conviction of the Executive of, or the entry of a
pleading of guilty or nolo contendere by the Executive to, any crime involving
moral turpitude or any felony; or
               (c) the Executive’s commission of dishonesty or gross negligence
which is materially and demonstrably injurious to the Company; or
               (d) the Executive’s willful engagement in illegal conduct or
gross misconduct which is materially and demonstrably injurious to the Company;
or
               (e) any material breach by the Executive of this Agreement or any
employment agreement and related agreements with the Company, including, but not
limited to, any non-competition or non-solicitation provision, which breach is
not cured within 30 days after a written notice of such breach is received by
the Executive from the Board of Directors of the Company, which specifically
identifies such breach.
     For purposes of this Section 1.3, no act or failure to act by the Executive
shall be considered “willful” unless it is done, or omitted to be done, in bad
faith or without reasonable belief that the Executive’s action or omission was
in the best interests of the Company.
     Notwithstanding the foregoing, if the Executive has an effective employment
agreement with the Company that contains a definition of “Cause” for purposes of
termination of the Executive’s employment with the Company, the definition of
“Cause” contained in such effective employment agreement shall be used in this
Agreement.
          1.4 “Good Reason” means the occurrence, without the Executive’s
written consent, of any of the events or circumstances set forth in clauses
(a) through (g) below. Notwithstanding the occurrence of any such event or
circumstance, such occurrence shall not be deemed to constitute Good Reason if,
prior to the Date of Termination specified in the Notice of Termination (each as
defined in Section 3.2(a)) given by the Executive in respect thereof, such event
or circumstance has been fully corrected and the Executive has been reasonably
compensated for any losses or damages resulting therefrom (provided that such
right of correction by the Company shall only apply to the first Notice of
Termination for Good Reason given by the Executive):
               (a) the assignment to the Executive of duties materially
inconsistent with the Executive’s authority or responsibilities taken as a whole
in effect immediately prior to the earliest to occur of (i) the Change in
Control Date, (ii) the date of the execution by the Company of the initial
written agreement or instrument providing for the Change in Control or (iii) the
date of the adoption by the Board of Directors of a resolution providing for the
Change in Control (with the earliest to occur of such dates referred to herein
as the “Measurement

 



--------------------------------------------------------------------------------



 



Date”), or any other action or omission by the Company which results in a
material diminution in such position, authority or responsibilities; or
               (b) a reduction in the Executive’s annual base salary as in
effect on the Measurement Date; or
               (c) the failure by the Company to (i) continue in effect any
material compensation or benefit plan or program (including without limitation
any life insurance, medical, health and accident or disability plan and any
vacation or automobile program or policy) (a “Benefit Plan”) in which the
Executive participates or which is applicable to the Executive immediately prior
to the Measurement Date, unless an equitable arrangement (embodied in an ongoing
substitute or alternative plan, a lump sum payment or increase in compensation)
has been made with respect to such plan or program, (ii) continue the
Executive’s participation therein (or in such substitute or alternative plan) on
a basis not materially less favorable, both in terms of the amount of benefits
provided and the level of the Executive’s participation relative to other
participants, than the basis existing immediately prior to the Measurement Date
or (iii) award cash bonuses to the Executive in amounts and in a manner
substantially consistent with past practice in light of the Company’s financial
performance; or
               (d) a change by the Company in the location at which the
Executive performs his principal duties for the Company to a new location that
is outside a radius of 50 miles from the Executive’s principal residence and
outside a radius of 25 miles from the location at which the Executive performed
his principal duties for the Company immediately prior to the Measurement Date;
or
               (e) the failure of the Company to obtain the agreement from any
successor to the Company to assume and agree to perform this Agreement, as
required by Section 6.1; or
               (f) a purported termination of the Executive’s employment which
is not effected pursuant to a Notice of Termination satisfying the requirements
of Section 3.2(a); or
               (g) any material breach by the Company of this Agreement or any
employment agreement with the Executive, which breach is not cured within
30 days after a written notice of such breach is received by the Company from
the Executive, which specifically identifies such breach.
     The Executive’s right to terminate his employment for Good Reason shall not
be affected by his incapacity due to physical or mental illness.
          1.5 “Disability” means the Executive’s absence from the full-time
performance of the Executive’s duties with the Company for 180 consecutive
calendar days as a result of incapacity due to mental or physical illness which
is determined to be total and permanent by a physician selected by the Company
or its insurers and reasonably acceptable to the Executive or the Executive’s
legal representative, which consent shall not be unreasonably withheld.
          1.6 “Code” means the Internal Revenue Code of 1986, as amended.

 



--------------------------------------------------------------------------------



 



     2. Term of Agreement. This Agreement, and all rights and obligations of the
parties hereunder, shall take effect upon the Effective Date and shall expire
upon the first to occur of (a) the termination of the Executive’s employment
with the Company more than 60 days prior to the Change in Control Date, (b) the
date 24 months after the Change in Control Date, if the Executive is still
employed by the Company as of such later date, or (c) the fulfillment by the
Company of all of its obligations under Sections 4 and 5.2 and 5.3 if the
Executive’s employment with the Company terminates within the period from
60 days prior to the Change in Control Date to 24 months following the Change in
Control Date.
     3. Employment Status; Termination Following Change in Control.
          3.1 Not an Employment Contract. The Executive acknowledges that this
Agreement does not constitute a contract of employment or impose on the Company
any obligation to retain the Executive as an employee and that this Agreement
does not prevent the Executive from terminating employment at any time.
          3.2 Termination of Employment.
               (a) If the Change in Control Date occurs during the Term, any
termination of the Executive’s employment by the Company or by the Executive
within 24 months following the Change in Control Date (other than due to the
death of the Executive) shall be communicated by a written notice to the other
party hereto (the “Notice of Termination”), given in accordance with Section 7.
Any Notice of Termination shall: (i) indicate the specific termination provision
(if any) of this Agreement relied upon by the party giving such notice, (ii) to
the extent applicable, set forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of the Executive’s
employment under the provision so indicated and (iii) specify the Date of
Termination (as defined below). The effective date of an employment termination
shall be (i) the close of business on the date specified in the Notice of
Termination (which date may not be less than 15 days or more than 120 days after
the date of delivery of such Notice of Termination) in the case of a termination
by the Company or by the Executive within 24 months following the Change in
Control, (ii) in the case of a termination due to the Executive’s death, the
date of the Executive’s death, and (iii) in the case of the Executive’s
termination prior to the Change in Control, the date of such termination. In the
event the Company fails to satisfy the requirements of Section 3.2(a) regarding
a Notice of Termination, the purported termination of the Executive’s employment
pursuant to such Notice of Termination shall not be effective for purposes of
this Agreement.
               (b) If a Change in Control Date occurs during the 60 days after
the termination of the Executive’s employment by the Company, the Company shall
give the Executive notice of such Change in Control.
               (c) The failure by the Executive or the Company to set forth in
the Notice of Termination any fact or circumstance which contributes to a
showing of Good Reason or Cause shall not waive any right of the Executive or
the Company, respectively, hereunder or preclude the Executive or the Company,
respectively, from asserting any such fact or circumstance in enforcing the
Executive’s or the Company’s rights hereunder.

 



--------------------------------------------------------------------------------



 



               (d) Any Notice of Termination for Cause given by the Company must
be given within 90 days of the discovery by the Board of the occurrence of the
event(s) or circumstance(s) that constitute(s) Cause. Prior to any Notice of
Termination for Cause being given (and prior to any termination for Cause being
effective), the Executive shall be entitled to a hearing before the Board of
Directors of the Company at which he may, at his election, be represented by
counsel and at which he shall have a reasonable opportunity to be heard. Such
hearing shall be held on not less than 15 days prior written notice to the
Executive stating the Board of Directors’ intention to terminate the Executive
for Cause and stating in detail the particular event(s) or circumstance(s) which
the Board of Directors believes constitutes Cause for termination.
               (e) Any Notice of Termination for Good Reason given by the
Executive must be given within 90 days of the discovery by the Executive of the
occurrence of the event(s) or circumstance(s) that constitute(s) Good Reason.
     4. Benefits to Executive.
          4.1 Stock Acceleration. If the Executive’s employment is terminated by
the Company other than for Cause, or the Executive terminates his employment for
Good Reason, during the Pre-Closing Period or at any time thereafter during the
remainder (if any) of the Term, then, effective upon such termination of
employment, (a) each outstanding option to purchase shares of Common Stock of
the Company held at that time by the Executive shall become immediately
exercisable in full and shares of Common Stock of the Company received upon
exercise of any options will no longer be subject to a right of repurchase by
the Company, and (b) each outstanding restricted stock award shall be deemed to
be fully vested and will no longer be subject to a right of repurchase by the
Company. Each option shall remain so exercisable until the expiration date of
the option term or (if earlier) the termination of that option in accordance
with the provisions of the applicable stock option agreement. For purposes of
this Section 4.1, the Pre-Closing Period means the period commencing with the
Company’s execution of the definitive agreement for a Change in Control
transaction and ending upon the earlier of (i) the closing of the Change in
Control contemplated by such definitive agreement or (ii) the termination of
such definitive agreement without the consummation of the contemplated Change in
Control.
          4.2 Compensation. If the Change in Control Date occurs during the Term
and the Executive’s employment with the Company terminates within the period
from 60 days prior to the Change in Control Date to 24 months following the
Change in Control Date, the Executive shall be entitled to the following
benefits:
               (a) Termination Without Cause or for Good Reason. If the
Executive’s employment with the Company is terminated by the Company (other than
for Cause, Disability or death) or by the Executive for Good Reason within the
period from 60 days prior to the Change in Control Date to 24 months following
the Change in Control Date, then, subject to Section 4.2(a)(v) below, the
Executive shall be entitled to the following benefits:
                    (i) The Company shall pay to the Executive in cash the
aggregate of the following amounts:

 



--------------------------------------------------------------------------------



 



                         (1) The Company shall make a lump sum cash payment to
the Executive equal to (A) the Executive’s base salary through the Date of
Termination, (B) the product of (x) the greater of (i) Executive’s largest
annual bonus for the most recently completed three (3) fiscal years and (ii) the
Executive’s target annual bonus at time of termination and (y) a fraction, the
numerator of which is the number of days in the current fiscal year through the
Date of Termination, and the denominator of which is 365 and (C) any accrued
vacation pay, in each case to the extent not previously paid (the sum of the
amounts described in clauses (A) and (C) shall be hereinafter referred to as the
“Accrued Obligations” and the dollar amount described in clause (B) shall be
hereinafter referred to as the “Pro-Rata Bonus” ). Payment of the Accrued
Obligations shall be made on the Date of Termination, and the payment of the
Pro-Rata Bonus shall be made on the 30th day following the later of the
Executive’s Separation from Service or the Change in Control Date (the
“Applicable Date”) or as soon as administratively practicable following such
scheduled payment date, but in no event later than the close of the calendar
year in which the Applicable Date occurs or (if later) the 15th day of the third
calendar month following that date.
                         (2) Any compensation deferred on behalf of the
Executive on the Date of Termination or the Change in Control Date under any
deferred compensation plan subject to Section 409A of the Internal Revenue Code,
as amended (the “Code”), shall be paid at the time or times specified for
payment pursuant to the provisions of such plan.
                         (3) The Company shall, in a series of 18 successive
equal monthly installments pursuant to the Company’s normal payroll practices,
pay in cash to the Executive an amount equal to (A) 1.5 multiplied by (B) the
sum of (x) the greater of (i) the Executive’s annual base salary for the most
recently completed fiscal year or (ii) the Executive’s current annual base
salary at the time of termination and (y) the greater of (i) Executive’s largest
annual bonus for the most recently completed three (3) fiscal years and (ii) the
Executive’s target annual bonus at time of termination. The first such
installment shall be paid on the 30th day following the Applicable Date or as
soon as administratively practicable following such scheduled payment date, but
in no event later than the close of the calendar year in which the Applicable
Date occurs or (if later) the 15th day of the third calendar month following
that date.
                    (ii) For a period not to exceed 18 months measured from the
Applicable Date, the Company shall, if the Executive elects under Code
Section 4980B to continue health care coverage under the Company’s group health
plan for himself, his spouse and his eligible dependents following the Date of
Termination, provide such continued health care coverage at the Company’s
expense; provided, however, that such coverage at the Company’s expense shall
immediately terminate on the date the Executive is first covered under another
employer’s heath benefit program which provides substantially the same level of
benefits without exclusion for pre-existing medical conditions. Such health care
coverage shall be at the same level and provide the same type of benefits as
would have been provided to them if the Executive’s employment had not been
terminated and they had continued to be covered under the applicable Benefit
Plans in effect on the Measurement Date or, if more favorable to the Executive
and his family, in effect generally at any time thereafter with respect to other
peer executives of the Company and its affiliated companies. Such continued
health care coverage shall be provided pursuant to the provisions of this
subparagraph (ii) even if such coverage

 



--------------------------------------------------------------------------------



 



extends beyond the period of statutorily-required coverage under Code
Section 4980B, but subject to earlier termination in accordance with the above
proviso relating to coverage under another employer’s plan. In the event the
Company’s provision of such continued health care coverage results in the
recognition of taxable income (whether for federal, state or local income tax
purposes) by the Executive or his spouse or other eligible dependent, then the
Executive and his spouse and dependents shall each be responsible for the
payment of the income and employment tax liability resulting from such coverage,
and the Company will not provide any tax gross-up payments to the Executive (or
any other person) with respect to such income and employment tax liability. To
the extent the health coverage under this Subparagraph (ii) is to be provided
through a self-funded program maintained by the Company, the Executive shall
directly pay for the costs to obtain such health coverage and shall, within
30 days after each periodic payment for a reimbursable health care expense under
this Section 4.2, submit appropriate evidence of such payment to the Company for
reimbursement, and the Company shall pay such reimbursement on the 30th day
following receipt of the submission. During the period such health care coverage
remains in effect hereunder, the following provisions shall govern the
arrangement: (a) the amount of the costs eligible for reimbursement in any one
calendar year of such coverage shall not affect the amount of the costs eligible
for reimbursement in any other calendar year for which such reimbursement is to
be provided hereunder; (ii) no costs shall be reimbursed after the close of the
calendar year following the calendar year in which those costs were incurred;
and (iii) the Executive’s right to the reimbursement of such costs cannot be
liquidated or exchanged for any other benefit. To the extent the reimbursed
heath care costs constitute taxable income to the Executive, the Company shall
report the reimbursement as taxable W-2 wages and collect the applicable
withholding taxes, and any remaining tax liability shall be the Executive’s sole
responsibility.
     In the event that the Executive’s Date of Termination occurs prior to the
Change in Control Date, then the period of coverage hereunder shall be reduced
by the period from the Executive’s Date of Termination to the Change in Control
Date.
                    (iii) To the extent not previously paid or provided, the
Company shall timely pay or provide to the Executive any other amounts or
benefits required to be paid or provided or which the Executive is eligible to
receive following the Executive’s termination of employment under any plan,
program, policy, practice, contract or agreement of the Company and its
affiliated companies (such other amounts and benefits shall be hereinafter
referred to as the “Other Benefits”). Each of the Other Benefits shall be paid
or provided as they become due and payable in one or more installments under the
applicable plan or arrangement.
                    (iv) For purposes of determining eligibility (but not the
time of commencement of benefits) of the Executive for retiree benefits to which
the Executive is entitled, the Executive shall be considered to have remained
employed by the Company until 18 months after the Date of Termination.
                    (v) Notwithstanding the foregoing, if the Executive breaches
any ongoing obligation with the Company (by way of example and not by way of
limitation, any breach of a non-competition or non-solicitation provision with
the Company), and such breach is not cured within 30 days of written notice of
such breach received by the Executive from the

 



--------------------------------------------------------------------------------



 



Company, then the Company shall no longer be required to provide any of the
benefits set forth in this Section 4.2(a) above.
               (b) Termination More Than 60 Days Prior to Change in Control. If
(a) a Change in Control occurs, (b) the Executive’s employment with the Company
is terminated more than 60 days prior to the date on which the Change in Control
occurs, and (c) it is reasonably demonstrated by the Executive that such
termination of employment (i) was at the request of a third party who has taken
steps reasonably calculated to effect a Change in Control or (ii) otherwise
arose in connection with or in anticipation of a Change in Control, then the
Executive shall receive the payments and benefits set forth in Section 4.2(a),
subject to Section 4.2(a)(v).
               (c) Resignation without Good Reason; Termination for Death or
Disability. If the Executive voluntarily terminates his employment with the
Company within the period from 60 days prior to the Change in Control Date to
24 months following the Change in Control Date, excluding a termination for Good
Reason, or if the Executive’s employment with the Company is terminated by
reason of the Executive’s death or Disability within the period from 60 days
prior to the Change in Control Date to 24 months following the Change in Control
Date, then the Company shall (i) pay the Executive (or his estate, if
applicable), in a lump sum in cash on the Date of Termination, the Accrued
Obligations, (ii) pay the Executive (or his estate, if applicable) the Pro-Rated
Bonus in a lump sum in cash on the 30th day following the Applicable Date or as
soon as administratively practicable following such scheduled payment date, but
in no event later than the close of the calendar year in which the Applicable
Date occurs or (if later) the 15th day of the third calendar month following
that date, and (iii) pay or provide to the Executive the Other Benefits in
accordance with same payment and due date provisions in effect under
subparagraph (iii) of Section 4.2(a). In addition, any vested compensation
deferred on behalf of the Executive under any deferred compensation plan subject
to Code Section 409A shall be paid at the time or times specified for payment
pursuant to the provisions of such plan.
               (d) Termination for Cause. If the Company terminates the
Executive’s employment with the Company for Cause within the period from 60 days
prior to the Change in Control Date to 24 months following the Change in Control
Date, then the Company shall (i) pay the Executive, in a lump sum in cash on the
Date of Termination, the Accrued Obligations and (ii) timely pay or provide to
the Executive the Other Benefits in accordance with same payment and due date
provisions in effect under subparagraph (iii) of Section 4.2(a). In addition,
any vested compensation deferred on behalf of the Executive under any deferred
compensation plan subject to Code Section 409A shall be paid at the time or
times specified for payment pursuant to the provisions of such plan.
          4.3 Section 409A. Certain payments contemplated by this Agreement may
be “deferred compensation” for purposes of Section 409A of the Code.
Accordingly, the following provisions shall be in effect for purposes of
avoiding or mitigating any adverse tax consequences to the Executive under Code
Section 409A.
               (a) It is the intent of the parties that the provisions of this
Agreement comply with all applicable requirements of Code Section 409A.
Accordingly, to the extent there is any ambiguity as to whether any provisions
of this Agreement would otherwise contravene

 



--------------------------------------------------------------------------------



 



one or more requirements or limitations of Code Section 409A, then such
provisions shall be interpreted and applied in a manner that does not result in
a violation of the applicable requirements or limitations of Code Section 409A
and the applicable Treasury Regulations thereunder. If any federal legislation
is enacted during the term of this Agreement which imposes a dollar limit on
deferred compensation, then the Executive will co-operate with the Company in
restructuring any items of compensation under this Agreement that are deemed to
be deferred compensation subject to such limitation; provided such restructuring
shall not reduce the dollar amount of any such item or adversely affect the
vesting provisions applicable to such item or otherwise reduce the present value
of that item.
               (b) Notwithstanding any provision to the contrary in this
Agreement, no payments or benefits to which the Executive may become entitled
under Section 4 or Section 5.3 of this Agreement shall be made or provided to
him prior to the earlier of (i) the expiration of the six (6)-month period
measured from the date of the Executive’s Separation from Service or (ii) the
date of his death, if the Executive is deemed, pursuant to the procedures
established by the Compensation Committee in accordance with the applicable
standards of Code Section 409A and the Treasury Regulations thereunder and
applied on a consistent basis for all non-qualified deferred compensation plans
of the Employer Group subject to Code Section 409A, to be a “specified employee”
at the time of such Separation from Service and such delayed commencement is
otherwise required in order to avoid a prohibited distribution under Code
Section 409A(a)(2). Upon the expiration of the applicable Code
Section 409A(a)(2) deferral period, all payments and benefits deferred pursuant
to this Section 4.3 (whether they would have otherwise been payable in a single
sum or in installments in the absence of such deferral) shall be paid or
reimbursed to the Executive in a lump sum, and any remaining payments and
benefits due under this Agreement shall be paid or provided in accordance with
the normal payment dates specified for them herein. The specified employees
subject to such a delayed commencement date shall be identified on December 31
of each calendar year. If the Executive is so identified on any such
December 31, he shall have specified employee status for the twelve (12)-month
period beginning on April 1 of the following calendar year. For purposes of this
Agreement, including (without limitation) this Section 4.3(b), the following
definitions shall be in effect:
                    (i) “Separation from Service” shall mean the date on which
the level of the Executive’s bona fide services as an Employee (or non-employee
consultant) permanently decreases to a level that is not more than twenty
percent (20%) of the average level of services the Executive rendered as an
Employee during the immediately preceding thirty-six (36) months (or any shorter
period of such Employee service). Any such determination, however, shall be made
in accordance with the applicable standards of the Treasury Regulations issued
under Code Section 409A. In addition to the foregoing, a Separation from Service
will not be deemed to have occurred while the Executive is on a sick leave or
other bona fide leave of absence if the period of such leave does not exceed six
(6) months or any longer period for which the Executive’s right to reemployment
with the Company is provided by either statute or contract; provided, however,
that in the event of a leave of absence due to any medically determinable
physical or mental impairment that can be expected to result in death or to last
for a continuous period of not less than six (6) months and that causes the
Executive to be unable to perform his duties as an Employee, no Separation from
Service shall be deemed to occur during the first twenty-nine (29) months of
such leave. If the period of the leave exceeds six (6) months

 



--------------------------------------------------------------------------------



 



(or twenty-nine (29) months in the event of disability as indicated above) and
the Executive is not provided with a right to reemployment by either statute or
contract, then the Executive will be deemed to have Separated from Service on
the first day immediately following the expiration of the applicable six
(6)-month or twenty-nine (29)-month period.
                    (ii) The Executive shall be deemed to remain an “Employee”
for so long he remains in the employ of at least one member of the Employer
Group, subject to the control and direction of the employer entity as to both
the work to be performed and the manner and method of performance.
                    (iii) “Employer Group” shall mean the Company and each
member of the group of commonly controlled corporations or other businesses that
include the Company, as determined in accordance with Sections 414(b) and (c) of
the Code and the Treasury Regulations thereunder, except that in applying
Sections 1563(1), (2) and (3) for purposes of determining the controlled group
of corporations under Section 414(b), the phrase “at least 50 percent” shall be
used instead of “at least 80 percent” each place the latter phrase appears in
such sections, and in applying Section 1.414(c)-2 of the Treasury Regulations
for purposes of determining trades or businesses that are under common control
for purposes of Section 414(c), the phrase “at least 50 percent” shall be used
instead of “at least 80 percent” each place the latter phrase appears in
Section 1.414(c)-2 of the Treasury Regulations.
          4.4 Taxes.
               (a) Notwithstanding any other provision of this Agreement, except
as set forth in Section 4.4(b), in the event that the Company undergoes a
“Change in Ownership or Control” (as defined below), the Company shall not be
obligated to provide to the Executive a portion of any “Contingent Compensation
Payments” (as defined below) that the Executive would otherwise be entitled to
receive to the extent necessary to eliminate any “excess parachute payments” (as
defined in Section 280G(b)(1) of the Internal Revenue Code of 1986, as amended
(the “Code”)) for the Executive. For purposes of this Section 4.4, the
Contingent Compensation Payments so eliminated shall be referred to as the
“Eliminated Payments” and the aggregate amount (determined in accordance with
Proposed Treasury Regulation Section 1.280G-1, Q/A-30 or any successor
provision) of the Contingent Compensation Payments so eliminated shall be
referred to as the “Eliminated Amount.” To the extent any such elimination is
required, the dollar amount of the Executive’s cash severance under Section 4.2
of this Agreement (other than the Pro-Rata Bonus) will be reduced first, with
such reduction to be effected pro-rata as to each payment, then the dollar
amount of the Executive’s Pro-Rata Bonus shall be reduced next the number of
options or other equity awards that are to vest on an accelerated basis pursuant
to Section 4.1 of this Agreement shall be reduced (based on the value of the
parachute payment resulting from such acceleration) in the same chronological
order in which awarded, and finally the Executive’s remaining benefits will be
reduced in a manner that not result in any impermissible deferral or
acceleration of benefits under Section 409A of the Code.
               (b) Notwithstanding the provisions of Section 4.4(a), no such
reduction in Contingent Compensation Payments shall be made if (i) the
Eliminated Amount (computed without regard to this sentence) exceeds (ii) 110%
of the aggregate present value (determined in accordance with Proposed Treasury
Regulation Section 1.280G-1, Q/A-31 and

 



--------------------------------------------------------------------------------



 



Q/A-32 or any successor provisions) of the amount of any additional taxes that
would be incurred by the Executive if the Eliminated Payments (determined
without regard to this sentence) were paid to him (including, state and federal
income taxes on the Eliminated Payments, the excise tax imposed by Section 4999
of the Code payable with respect to all of the Contingent Compensation Payments
in excess of the Executive’s “base amount” (as defined in Section 280G(b)(3) of
the Code), and any withholding taxes). The override of such reduction in
Contingent Compensation Payments pursuant to this Section 4.4(b) shall be
referred to as a “Section 4.4(b) Override.” For purpose of this paragraph, if
any federal or state income taxes would be attributable to the receipt of any
Eliminated Payment, the amount of such taxes shall be computed by multiplying
the amount of the Eliminated Payment by the maximum combined federal and state
income tax rate provided by law.
               (c) For purposes of this Section 4.4 the following terms shall
have the following respective meanings:
                    (i) “Change in Ownership or Control” shall mean a change in
the ownership or effective control of the Company or in the ownership of a
substantial portion of the assets of the Company determined in accordance with
Section 280G(b)(2) of the Code.
                    (ii) “Contingent Compensation Payment” shall mean any
payment (or benefit) in the nature of compensation that is made or made
available (under this Agreement or otherwise) to a “disqualified individual” (as
defined in Section 280G(c) of the Code) and that is contingent (within the
meaning of Section 280G(b)(2)(A)(i) of the Code) on a Change in Ownership or
Control of the Company.
               (d) Any payments or other benefits otherwise due to the Executive
following a Change in Ownership or Control that could reasonably be
characterized (as determined by the Company) as Contingent Compensation Payments
(the “Potential Payments”) shall not be made until the dates provided for in
this Section 4.4(d). Within 30 days after the Applicable Date, the Company shall
determine and notify the Executive (with reasonable detail regarding the basis
for its determinations) (i) which Potential Payments constitute Contingent
Compensation Payments, (ii) the Eliminated Amount and which Contingent
Compensation Payments or portions thereof (the aggregate amount of which,
determined in accordance with Proposed Treasury Regulation Section 1.280G-1,
Q/A-30 or any successor provision, shall be equal to the Eliminated Amount)
shall be treated as Eliminated Payments and (iii) whether the Section 4.4(b)
Override is applicable. Within 30 days after delivery of such notice to the
Executive, the Executive shall deliver a response to the Company (the “Executive
Response”) stating either (A) that he agrees with the Company’s determination
pursuant to the preceding sentence shall be treated as Eliminated Payments or
(B) that he disagrees with such determination, in which case he shall set forth
(i) which Potential Payments should be characterized as Contingent Compensation
Payments, (ii) the Eliminated Amount, (iii) whether the Section 4.4(b) Override
is applicable, and (iv) which (if any) Contingent Compensation Payments, or
portions thereof (the aggregate amount of which, determined in accordance with
Proposed Treasury Regulation Section 1.280G-1, Q/A-30 or any successor
provision, shall be equal to the Eliminated Amount, if any), shall be treated as
Eliminated Payments in accordance with Section 4.4(a). In the event that the
Executive fails to deliver an Executive Response on or before the required date,
the Company’s initial determination shall be final and the Contingent

 



--------------------------------------------------------------------------------



 



Compensation Payments that shall be treated as Eliminated Payments shall be
determined by the Company in its absolute discretion in accordance with
Section 4.4(a), and the remaining Potential Payments to which the Executive is
entitled shall be paid in accordance with the same payment date provisions in
effect for payments which become due under the following sentence, except that
the scheduled payment shall be the third business day following the expiration
of the 30-day notice period for the Executive’s Response. If the Executive
states in the Executive Response that he agrees with the Company’s
determination, the Company shall make each of the Potential Payments to the
Executive on the third business day following delivery to the Company of the
Executive Response or as soon as administratively practicable following such
scheduled payment date, but in no event later than the close of the calendar
year in which the scheduled payment occurs or (if later) the 15th day of the 3rd
calendar month following such scheduled payment date; provided, however, that
any Potential Payments which are not due to be made until after such date shall
be made on the date on which they are due. If the Executive states in the
Executive Response that he disagrees with the Company’s determination, then, for
a period of 60 days following delivery of the Executive Response, the Executive
and the Company shall use good faith efforts to resolve such dispute. If such
dispute is not resolved within such 60-day period, such dispute shall be settled
exclusively by arbitration in Philadelphia, Pennsylvania, in accordance with the
rules of the American Arbitration Association then in effect. Judgment may be
entered on the arbitrator’s award in any court having jurisdiction. The Company
shall pay to the Executive each of those Potential Payments as to which there is
no dispute between the Company and the Executive regarding whether they should
be made, with such payment to be made on the third business day following
delivery to the Company of the Executive Response or as soon after that
scheduled payment date as administratively practicable, but in no event later
than the close of the calendar year in which such scheduled payment date occurs
or (if later) the 15th day of the 3rd calendar month following such scheduled
payment date; provided, however, that any Potential Payments which are not due
to be made until after such date shall be made on the date on which they are
due. The balance of the Potential Payments shall be made on the third business
day following the resolution of such dispute or as soon as administratively
practicable following such scheduled payment date, but in no event later than
the close of the calendar year in which the dispute is resolved. Subject to the
limitations contained in Sections 4.4(a) and (b) hereof, the amount of any
payments to be made to the Executive following the resolution of such dispute
shall be increased by amount of the accrued interest thereon computed at the
prime rate announced from time to time by Citibank, N.A., compounded monthly
from the date that such payments originally were due.
               (e) The provisions of this Section 4.4 are intended to apply to
any and all payments or benefits available to the Executive under this Agreement
or any other agreement or plan of the Company under which the Executive receives
Contingent Compensation Payments.
          4.5 Mitigation. The Executive shall not be required to mitigate the
amount of any payment or benefits provided for in this Section 4 by seeking
other employment or otherwise.
     5. Disputes.

 



--------------------------------------------------------------------------------



 



          5.1 Settlement of Disputes; Arbitration. All claims by the Executive
for benefits under this Agreement shall be directed to and determined by the
Board of Directors of the Company and shall be in writing. Any denial by the
Board of Directors of a claim for benefits under this Agreement shall be
delivered to the Executive in writing and shall set forth the specific reasons
for the denial and the specific provisions of this Agreement relied upon. The
Board of Directors shall afford a reasonable opportunity to the Executive for a
review of the decision denying a claim. Any further dispute or controversy
arising under or in connection with this Agreement shall be settled exclusively
by arbitration in Philadelphia, Pennsylvania, in accordance with the rules of
the American Arbitration Association then in effect. Judgment may be entered on
the arbitrator’s award in any court having jurisdiction.
          5.2 Expenses. The Company agrees to pay as incurred, to the full
extent permitted by law, all legal, accounting and other fees and expenses which
the Executive may reasonably incur as a result of any claim or contest (so long
as a court of competent jurisdiction renders a final order, decree or judgment
in favor of the Executive, and after the time for appeal has expired and no
appeal has been perfected for such final order, decree or judgment) by the
Company, the Executive or others regarding the validity or enforceability of, or
liability under, any provision of this Agreement or any guarantee of performance
thereof (including as a result of any contest by the Executive regarding the
amount of any payment or benefits pursuant to this Agreement), plus in each case
interest on any delayed payment at the applicable Federal rate provided for in
Section 7872(f)(2)(A) of the Code.
          5.3 Compensation During a Dispute. If the Change in Control Date
occurs during the Term and the Executive’s employment with the Company
terminates within the period from 60 days prior to the Change in Control Date to
24 months following the Change in Control Date, and the right of the Executive
to receive benefits under Section 4 (or the amount or nature of the benefits to
which he is entitled to receive) are the subject of a dispute between the
Company and the Executive, the Company shall continue (a) to pay to the
Executive his base salary in effect as of the Measurement Date and (b) to
provide benefits to the Executive and the Executive’s family at least equal to
those which would have been provided to them, if the Executive’s employment had
not been terminated, in accordance with the applicable Benefit Plans in effect
on the Measurement Date, until such dispute is resolved either by mutual written
agreement of the parties or by an arbitrator’s award pursuant to Section 5.1.
Following the resolution of such dispute, the sum of the payments made to the
Executive under clause (a) of this Section 5.3 shall be deducted from any cash
payment which the Executive is entitled to receive pursuant to Section 4; and if
such sum exceeds the amount of the cash payment which the Executive is entitled
to receive pursuant to Section 4, the excess of such sum over the amount of such
payment shall be repaid (without interest) by the Executive to the Company
within three (3) business days following the resolution of such dispute.
     6. Successors.
          6.1 Successor to Company. The Company shall require any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business or assets of the Company expressly to
assume and agree to perform this Agreement to the same extent that the Company
would be required to perform it if no such succession had taken place. Failure
of the Company to obtain an assumption of this

 



--------------------------------------------------------------------------------



 



Agreement at or prior to the effectiveness of any succession shall be a breach
of this Agreement and shall constitute Good Reason if the Executive elects to
terminate employment, except that for purposes of implementing the foregoing,
the date on which any such succession becomes effective shall be deemed the Date
of Termination. As used in this Agreement, “Company” shall mean the Company as
defined above and any successor to its business or assets as aforesaid which
assumes and agrees to perform this Agreement, by operation of law or otherwise.
          6.2 Successor to Executive. This Agreement shall inure to the benefit
of and be enforceable by the Executive’s personal or legal representatives,
executors, administrators, successors, heirs, distributees, devisees and
legatees. If the Executive should die while any amount would still be payable to
the Executive or his family hereunder if the Executive had continued to live,
all such amounts, unless otherwise provided herein, shall be paid in accordance
with the terms of this Agreement to the executors, personal representatives or
administrators of the Executive’s estate.
     7. Notice. All notices, instructions and other communications given
hereunder or in connection herewith shall be in writing. Any such notice,
instruction or communication shall be sent either (i) by registered or certified
mail, return receipt requested, postage prepaid, or (ii) prepaid via a reputable
nationwide overnight courier service, in each case addressed to the Company, at
826 Newtown-Yardley Road, Newtown, Pennsylvania 18940, and to the Executive at
the Executive’s address indicated on the signature page of this Agreement (or to
such other address as either the Company or the Executive may have furnished to
the other in writing in accordance herewith). Any such notice, instruction or
communication shall be deemed to have been delivered five business days after it
is sent by registered or certified mail, return receipt requested, postage
prepaid, or one business day after it is sent via a reputable nationwide
overnight courier service. Either party may give any notice, instruction or
other communication hereunder using any other means, but no such notice,
instruction or other communication shall be deemed to have been duly delivered
unless and until it actually is received by the party for whom it is intended.
     8. Miscellaneous.
          8.1 Employment by Subsidiary. For purposes of this Agreement, the
Executive’s employment with the Company shall not be deemed to have terminated
solely as a result of the Executive continuing to be employed by a wholly-owned
subsidiary of the Company.
          8.2 Severability. The invalidity or unenforceability of any provision
of this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, which shall remain in full force and effect.
          8.3 Injunctive Relief. The Company and the Executive agree that any
breach of this Agreement by the Company is likely to cause the Executive
substantial and irrevocable damage and therefore, in the event of any such
breach, in addition to such other remedies which may be available, the Executive
shall have the right to specific performance and injunctive relief.

 



--------------------------------------------------------------------------------



 



          8.4 Governing Law. The validity, interpretation, construction and
performance of this Agreement shall be governed by the internal laws of the
Commonwealth of Pennsylvania, without regard to conflicts of law principles.
          8.5 Waivers. No waiver by the Executive at any time of any breach of,
or compliance with, any provision of this Agreement to be performed by the
Company shall be deemed a waiver of that or any other provision at any
subsequent time.
          8.6 Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed to be an original but both of which together shall
constitute one and the same instrument.
          8.7 Tax Withholding. Any payments provided for hereunder shall be
subject to the Company’s collection of the any applicable tax withholding
required under federal, state or local law, and the Executive shall only be
entitled to the amount of each payment remaining the applicable withholding
taxes have been collected.
          8.8 Entire Agreement. This Agreement sets forth the entire agreement
of the parties hereto in respect of the subject matter contained herein and
supersedes all prior agreements, promises, covenants, arrangements,
communications, representations or warranties, whether oral or written, by any
officer, employee or representative of any party hereto in respect of the
subject matter contained herein; and any prior agreement of the parties hereto
in respect of the subject matter contained herein is hereby terminated and
cancelled.
          8.9 Amendments. This Agreement may be amended or modified only by a
written instrument executed by both the Company and the Executive.
          8.10 Executive’s Acknowledgements. The Executive acknowledges that he
or she: (a) has read this Agreement; (b) has been represented in the
preparation, negotiation, and execution of this Agreement by legal counsel of
the Executive’s own choice or has voluntarily declined to seek such counsel;
(c) understands the terms and consequences of this Agreement; and
(d) understands that the law firm of Morgan, Lewis & Bockius LLP is acting as
counsel to the Company in connection with the transactions contemplated by this
Agreement, and is not acting as counsel for the Executive.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the day and year first set forth above.

                  BIO-IMAGING TECHNOLOGIES, INC.    
 
           
 
  By:   /s/ Mark L. Weinstein    
 
     
 
   
 
  Name:   Mark L. Weinstein    
 
           
 
  Title:   President & CEO    
 
                EXECUTIVE    

                  /s/ Peter Benton           9/19/2008              
 
  Name:   Peter Benton    
 
           
 
  Address:   2 Hillard Lane    
 
      Gladstone, NJ 07934    

 